


--------------------------------------------------------------------------------

Exhibit 10.4
 
Brookfield Registration Rights Agreement
 
EXECUTION VERSION
TERRAFORM POWER, INC.
 
- and -
 
ORION US HOLDINGS 1 L.P.
 
 

--------------------------------------------------------------------------------

 
REGISTRATION RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------

 
October 16, 2017






 
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
ARTICLE 1
 
 
 
 
 
 
 
 
INTERPRETATION
 
1
 
1.1
Definitions
 
1
 
1.2
Headings and Table of Contents
 
3
 
1.3
Interpretation
 
3
 
1.4
Invalidity of Provisions
 
3
 
1.5
Entire Agreement
 
4
 
1.6
Waiver, Amendment
 
4
 
1.7
Mutual Waiver of Jury Trial
 
4
 
1.8
Consent to Jurisdiction and Service of Process
 
4
 
1.9
Specific Enforcement
 
5
 
1.10
Governing Law
 
5
 
 
 
 
 
 
ARTICLE 2
 
 
 
 
 
 
 
 
REGISTRATION RIGHTS
 
5
 
2.1
Demand Registration
 
5
 
2.2
Piggyback Registrations
 
7
 
2.3
Short-Form Filings
 
8
 
2.4
Holdback Agreements
 
8
 
2.5
Registration Procedures
 
8
 
2.6
Suspension of Dispositions
 
11
 
2.7
Registration Expenses
 
11
 
2.8
Indemnification
 
12
 
2.9
Transfer of Registration Rights
 
14
 
2.10
Current Public Information
 
14
 
2.11
Preservation of Rights
 
14
 
 
 
 
 
 
ARTICLE 3
 
 
 
 
 
 
 
 
TERMINATION
 
14
 
3.1
Termination
 
14
 
 
 
 
 
 
ARTICLE 4
 
 
 
 
 
 
 
 
MISCELLANEOUS
 
15
 
4.1
Enurement
 
15
 
4.2
Notices
 
15
 
4.3
Authority
 
15
 
4.4
Further Assurances
 
16
 
4.5
Counterparts
 
16
 



i
 

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
 
THIS AGREEMENT made as of the 16th day of October, 2017
 
BETWEEN:
 
TERRAFORM POWER, INC. (“TERP”)
 
- and -
 
ORION US HOLDINGS 1 L.P. (“Brookfield”)
 
RECITALS:
 
WHEREAS, TERP desires to provide the Holders with the registration rights
specified in this Agreement with respect to Registrable Shares on the terms and
subject to the conditions set forth herein.
 
NOW THEREFORE the parties covenant and agree, each with the other, as follows:
 
ARTICLE 1
 
INTERPRETATION
 

 
1.1
Definitions

 
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
 
1.1.1   “Adverse Effect” has the meaning assigned to such term in Section 2.1.5;
 
1.1.2   “Advice” has the meaning assigned to such term in Section 2.6;
 
1.1.3   “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person;
 
1.1.4   “Agreement” means this Registration Rights Agreement;
 
1.1.5   “Brookfield” has the meaning assigned to such term in the preamble;
 
1.1.6   “Business Day” means every day except a Saturday or Sunday, or a day
which is a statutory or civic holiday in the State of Delaware or the State of
New York;
 
1.1.7   “Control” means the control by one Person of another Person in
accordance with the following: a Person (“A”) controls another Person (“B”)
where A has the power to determine the management and policies of B by contract
or status (for example the status of A being the general partner of B) or by
virtue of the beneficial ownership of or control over a majority of the voting
interests in B; and, for certainty and without limitation, if A owns or has
control over shares or other securities to which are attached more than 50% of
the votes permitted to be cast in the election of directors to the Governing
Body of B or A is the general partner of B, a limited partnership, then in each
case A Controls B for this purpose, and the term “Controlled” has the
corresponding meaning;
 
1.1.8   “Demand Registration” has the meaning assigned to such term in Section
2.1.1(a);
 
1.1.9   “Demanding Shareholders” has the meaning assigned to such term in
Section 2.1.1(a);
 
1.1.10   “Demand Request” has the meaning assigned to such term in Section
2.1.1(a);
 
1.1.11   “Effective” means, in the case of a Registration Statement, the
registration statement becoming effective, whether automatically, by a
declaration by the SEC that such registration statement is effective or
otherwise;
 
1.1.12   “Effective Date” means the date a Registration Statement becomes
Effective;
 
1.1.13   “Excluded Registration” means a registration of (i) securities pursuant
to one or more Demand Registrations pursuant to Section 2.1, (ii) securities
registered under the U.S. Securities Act on Form S-8 or
 
1
 

--------------------------------------------------------------------------------



any similar successor form, (iii) securities registered to effect the
acquisition of, or combination with, another Person, and (iv) securities issued
as part of a mandatory rights offering undertaken under the terms of the Sponsor
Line Agreement;
 
1.1.14   “FINRA” means Financial Industry Regulatory Authority, Inc.;
 
1.1.15   “Holder” means (i) Brookfield and (ii) any direct or indirect
transferee of Brookfield who shall become a party to this Agreement in
accordance with Section 2.9 and has agreed in writing to be bound by the terms
of this Agreement;
 
1.1.16   “Governing Body” means (i) with respect to a corporation or limited
company, the board of directors of such corporation or limited company, (ii)
with respect to a limited liability company, the manager(s) or managing
partner(s) of such limited liability company, (iii) with respect to a
partnership, the board, committee or other body of each general partner or
managing partner of such partnership, respectively, that serves a similar
function (or if any such general partner is itself a partnership, the board,
committee or other body of such general or managing partner’s general or
managing partner that serves a similar function) and (iv) with respect to any
other Person, the body of such Person that serves a similar function, and in the
case of each of (i) through (iv) includes any committee or other subdivision of
such body and any Person to whom such body has delegated any power or authority,
including any officer and managing director;
 
1.1.17   “Inspectors” has the meaning assigned to such term in Section 2.5(m);
 
1.1.18   “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
company, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or governmental agency,
authority or entity however designated or constituted and pronouns have a
similarly extended meaning;
 
1.1.19   “Piggyback Registration” has the meaning assigned to such term in
Section 2.2.1;
 
1.1.20   “Records” has the meaning assigned to such term in Section 2.5(m);
 
1.1.21   “register,” “registered” and “registration” refers to a registration
effected by preparing and filing a registration statement in compliance with the
U.S. Securities Act, and the declaration or ordering of the effectiveness of
such registration statement;
 
1.1.22   “Registration Statement” means a registration statement on Form S-1 or
S-3 or any similar or successor to such forms under the U.S. Securities Act
(which includes any preliminary prospectus, prospectus, prospectus supplement or
free writing prospectus used in connection therewith), including for an offering
to be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act (or any successor rule);
 
1.1.23   “Registrable Shares” means the Shares owned by Holders, including
Shares issuable to Holders on the conversion, exchange or exercise of securities
convertible into or exchangeable or exercisable for Shares owned by a Holder,
together with any securities owned by Holders issued with respect to such Shares
by way of dividend or split or in connection with a combination of Shares,
recapitalization, merger, consolidation, amalgamation or other reorganization;
provided, however, that Shares that, pursuant to Section 3.1, no longer have
registration rights hereunder shall not be considered Registrable Shares;
 
1.1.24   “Requesting Holders” shall mean any Holder(s) requesting to have its
(their) Registrable Shares included in any Demand Registration or Shelf
Registration;
 
1.1.25    “SEC” means the Securities and Exchange Commission or any other
federal agency at the time administering the U.S. Securities Act;
 
1.1.26   “Seller Affiliates” has the meaning assigned to such term in Section
2.8.1;
 
1.1.27   “Shares” means shares of the Class A common stock, par value $0.01 per
share, of TERP;
 
2
 

--------------------------------------------------------------------------------



1.1.28   “Shelf Registration” means a registration of the Registrable Shares
under a registration statement pursuant to Rule 415 under the U.S. Securities
Act (or any successor rule), and any Shelf Registration shall be deemed to be a
Demand Registration;
 
1.1.29   “Sponsor Line Agreement” means the senior secured credit line agreement
among TERP, Brookfield Asset Management Inc. and Brookfield Finance Luxembourg
S.À R.L., dated as of October 16, 2017;
 
1.1.30   “Suspension Notice” has the meaning assigned to such term in Section
2.6;
 
1.1.31   “TERP” has the meaning assigned to such term in the preamble;
 
1.1.32   “U.S. Exchange Act” means the United States Securities Exchange Act of
1934, as amended, or any similar federal statute, and the rules and regulations
promulgated by the SEC thereunder;
 
1.1.33   “U.S. Securities Act” means the United States Securities Act of 1933,
as amended, or any similar federal statute and the rules and regulations
promulgated by the SEC thereunder; and
 
1.1.34   “U.S. Securities Laws” means, collectively, the securities laws of the
United States, including the U.S. Exchange Act, the U.S. Securities Act, state
securities or “blue sky” laws within the United States, and all rules,
regulations and ordinances promulgated thereunder.
 

 
1.2
Headings and Table of Contents

 
The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.
 

 
1.3
Interpretation

 
In this Agreement, unless the context otherwise requires:
 
1.3.1   words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;
 
1.3.2   the words “include”, “includes”, “including”, or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;
 
1.3.3   references to any Person include such Person’s successors and permitted
assigns;
 
1.3.4   except as otherwise provided in this Agreement, any reference in this
Agreement to a statute, regulation, policy, rule or instrument shall include,
and shall be deemed to be a reference also to, all rules and regulations made
under such statute, in the case of a statute, all amendments made to such
statute, regulation, policy, rule or instrument and to any statute, regulation,
policy, rule or instrument that may be passed which has the effect of
supplementing or superseding the statute, regulation, policy, rule or instrument
so referred to;
 
1.3.5   any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;
 
1.3.6   in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
shall be determined or such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a Business Day; and
 
1.3.7   except where otherwise expressly provided, all amounts in this Agreement
are stated and shall be paid in U.S. currency.
 

 
1.4
Invalidity of Provisions

 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties
 
3
 

--------------------------------------------------------------------------------



waive any provision of law which renders any provision of this Agreement invalid
or unenforceable in any respect. The parties will engage in good faith
negotiations to replace any provision which is declared invalid or unenforceable
with a valid and enforceable provision, the economic effect of which comes as
close as possible to that of the invalid or unenforceable provision which it
replaces.
 

 
1.5
Entire Agreement

 
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. There are no warranties, conditions, or
representations (including any that may be implied by statute) and there are no
agreements in connection with such subject matter except as specifically set
forth or referred to in this Agreement. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made either prior to,
contemporaneous with, or after entering into this Agreement, or any amendment or
supplement hereto, by any party to this Agreement or its directors, officers,
employees or agents, to any other party to this Agreement or its directors,
officers, employees or agents, except to the extent that the same has been
reduced to writing and included as a term of this Agreement, and none of the
parties to this Agreement has been induced to enter into this Agreement or any
amendment or supplement by reason of any such warranty, representation, opinion,
advice or assertion of fact. Accordingly, there will be no liability, either in
tort or in contract, assessed in relation to any such warranty, representation,
opinion, advice or assertion of fact, except to the extent contemplated above.
 

 
1.6
Waiver, Amendment

 
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement will be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement will constitute a waiver
of any other provision nor will any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided. A party’s
failure or delay in exercising any right under this Agreement will not operate
as a waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right. This Agreement may not be amended or modified in
any respect except by a written agreement signed by TERP, Brookfield (so long as
Brookfield owns any Shares) and the Holders of a majority of the then
outstanding Registrable Shares.
 

 
1.7
Mutual Waiver of Jury Trial

 
AS A SPECIFICALLY BARGAINED-FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 

 
1.8
Consent to Jurisdiction and Service of Process

 
EACH OF THE PARTIES HERETO EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE NON-EXCLUSIVE PERSONAL JURISDICTION OF THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO
SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH BELOW SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH
IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO
EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF
VENUE OF ANY ACTION, SUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM
THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND HEREBY OR THEREBY FURTHER EXPRESSLY,
 
4
 

--------------------------------------------------------------------------------



IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 

 
1.9
Specific Enforcement

 
THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE
EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. IT IS
ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ANY COURT OF
COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF DAMAGES OR OTHERWISE (AND
EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE SECURING OR POSTING OF ANY BOND
IN CONNECTION WITH SUCH REMEDY), THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY. THE PARTIES AGREE NOT TO ASSERT
THAT A REMEDY OF SPECIFIC ENFORCEMENT IS UNENFORCEABLE, INVALID, CONTRARY TO LAW
OR INEQUITABLE FOR ANY REASON, NOR TO ASSERT THAT A REMEDY OF MONETARY DAMAGES
WOULD PROVIDE AN ADEQUATE REMEDY.
 

 
1.10
Governing Law

 
The internal law of the State of New York shall govern and be used to construe
this Agreement without giving effect to applicable principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby.
 
ARTICLE 2
 
REGISTRATION RIGHTS
 

 
2.1
Demand Registration

 
2.1.1   Request for Registration
 

 
(a)
Commencing on the date hereof, the Holders of at least a majority of the
Registrable Shares shall have the right to require TERP to file a Registration
Statement for a public offering of all or part of its Registrable Shares (a
“Demand Registration”), by delivering to TERP written notice stating that such
right is being exercised, naming the Holders whose Registrable Shares are to be
included in such registration (collectively, the “Demanding Shareholders”),
specifying the number of each such Demanding Shareholder’s Registrable Shares to
be included in such registration and, subject to Section 2.1.3 hereof,
describing the intended method of distribution thereof (a “Demand Request”).

 

 
(b)
Each Demand Request shall specify the aggregate number of Registrable Shares
proposed to be sold. Subject to Section 2.1.6, TERP shall use commercially
reasonable efforts to file a Registration Statement in respect of a Demand
Registration as soon as practicable and, in any event, within ninety (90) days
after receiving a Demand Request (in the case of a Form S-1) or within
forty-five (45) days after receiving a Demand Request (in the case of a Form
S-3) and shall use commercially reasonable efforts to cause the same to become
Effective as promptly as practicable after such filing; provided, however, that:

 

 
(i)
TERP shall not be obligated to file a Registration Statement in respect of a
Demand Registration pursuant to Section 2.1.1(a) within ninety (90) days after
the Effective Date of a previous Demand Registration, other than a Shelf
Registration pursuant to this Article 2;

 

 
(ii)
TERP shall not be obligated to file a Registration Statement in respect of a
Demand Registration pursuant to Section 2.1.1(a) unless the Demand Request is
for a number of Registrable Shares with a market value that is equal to at least
$50,000,000 as of the date of such Demand Request; and

 
5

--------------------------------------------------------------------------------





 

 
(iii)
TERP shall not be obligated to effect more than two (2) Demand Registrations in
any twelve (12) month period.

 
2.1.2   Shelf Registration. With respect to any Demand Registration, the Holders
of at least a majority of the number of Registrable Shares requested to be
included in such Demand Registration may request TERP to effect a Shelf
Registration.
 
2.1.3   Selection of Underwriters. At the request of the Holders of at least a
majority of the number of Registrable Shares requested to be included in a
Demand Registration, the offering of Registrable Shares pursuant to such Demand
Registration shall be in the form of a “firm commitment” underwritten offering.
The Holders of at least a majority of the number of Registrable Shares requested
to be included in such Demand Registration shall select the investment banking
firm or firms to manage the underwritten offering; provided that such selection
shall be subject to the consent of TERP, which consent shall not be unreasonably
withheld or delayed. No Holder may participate in any registration pursuant to
Section 2.1.1 unless such Holder (x) agrees to sell such Holder’s Registrable
Shares on the basis provided in any underwriting arrangements described above
and (y) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements; provided, however, that no
such Holder shall be required to make any representations or warranties in
connection with any such registration other than representations and warranties
as to (i) such Holder’s ownership of Registrable Shares to be transferred free
and clear of all liens, claims, and encumbrances, (ii) such Holder’s power and
authority to effect such transfer, and (iii) such matters pertaining to
compliance with U.S. Securities Laws as may be reasonably requested; provided,
further, however, that the obligation of such Holder to indemnify pursuant to
any such underwriting arrangements shall be several, not joint and several,
among such Holders selling Registrable Shares, and the liability of each such
Holder will be in proportion thereto, and provided, further, that such liability
will be limited to the net amount received by such Holder from the sale of his
or its Registrable Shares pursuant to such registration.
 
2.1.4   Rights of Nonrequesting Holders. Upon receipt of any Demand Request,
TERP shall promptly (but in any event within ten (10) days) give written notice
of such proposed Demand Registration to all other Holders, who shall have the
right, exercisable by written notice to TERP within twenty (20) days of their
receipt of TERP’s notice, to elect to include in such Demand Registration such
portion of their Registrable Shares as they may request. All Holders requesting
to have their Registrable Shares included in a Demand Registration in accordance
with the preceding sentence shall be deemed to be “Requesting Holders” for
purposes of this Section 2.1. TERP shall also have the right to issue and sell
Shares in such Demand Registration.
 
2.1.5   Priority on Demand Registrations. No securities to be sold for the
account of any Person (including TERP) other than a Requesting Holder shall be
included in a Demand Registration unless the managing underwriter or
underwriters shall advise the Requesting Holders in writing that the inclusion
of such securities will not adversely affect the price, timing or distribution
of the offering or otherwise adversely affect its success (an “Adverse Effect”).
If a Demand Registration is an underwritten offering, and if the managing
underwriter advises TERP that the inclusion of any Shares requested to be
included in a Registration Statement or prospectus supplement, as applicable,
for the account of any Person (including TERP) other than a Requesting Holder
would cause an Adverse Effect, TERP shall only be required to include such
number of Shares in such Registration Statement or prospectus supplement, as
applicable, as such underwriter advises would not cause an Adverse Effect, with
priority given as follows: (i) first, any securities the Requesting Holders
propose to sell, (ii) second, any securities TERP proposes to sell and (iii)
third, any other securities requested to be included in such registration or
prospectus supplement, pro rata among the holders of such other securities.
Furthermore, if the managing underwriter or underwriters shall advise the
Requesting Holders that, even after exclusion of all securities of other Persons
(including TERP) pursuant to the this Section 2.1.5, the amount of Registrable
Shares proposed to be included in such Demand Registration by Requesting Holders
is sufficiently large to cause an Adverse Effect, the Registrable Shares of the
Requesting Holders to be included in such Demand Registration shall equal the
number of Shares which the Requesting Holders are so advised can be sold in such
offering without an Adverse Effect and such Registrable Shares shall be
allocated pro rata among the Requesting Holders on the basis of the number of
Registrable Shares requested to be included in such registration by each such
Requesting Holder.
 
6
 

--------------------------------------------------------------------------------



2.1.6   Deferral of Filing. TERP may defer the filing (but not the preparation)
of a Registration Statement required by Section 2.1 if in the opinion of TERP’s
counsel, any registration of Registrable Securities would require disclosure of
information not otherwise then required by law to be publicly disclosed and, in
the good faith and reasonable judgment of the board of directors of TERP, such
disclosure is reasonably expected to materially and adversely affect any
material financing, acquisition, corporate reorganization or merger or other
material transaction or event involving TERP (a “Valid Business Reason”) until
such Valid Business Reason no longer exists. In no event shall TERP avail itself
of the right to defer the filing of a Registration Statement relating to a
Demand Request for more than ninety (90) days in the aggregate in any period of
365 consecutive days; and TERP shall give notice of its determination to defer
the filing of a Registration Statement pursuant to this Section 2.1.6, which
notice shall include a general statement of the reason for such deferral (to the
extent possible without including material non-public information) and an
approximation of the anticipated delay, and of the fact that the Valid Business
Reason for such deferral no longer exists, in each case, promptly after the
occurrence thereof. Within twenty (20) days of receiving the notice of TERP’s
determination to defer the filing of a Registration Statement pursuant to this
Section 2.1.6, any Requesting Holder may withdraw its Registrable Shares from
such Demand Request by giving notice to TERP, and the Holders of at least a
majority of the number of Registrable Shares requested to be included in a
Demand Registration may withdraw such Demand Request by giving notice to TERP;
if withdrawn, the Demand Request shall be deemed not to have been made for all
purposes of this Agreement.
 

 
2.2
Piggyback Registrations

 
2.2.1   Right to Piggyback. Each time TERP proposes to (i) register any of its
equity securities (other than pursuant to an Excluded Registration) under U.S.
Securities Laws for sale to the public (whether for the account of TERP or the
account of any security holder of TERP) or (ii) sell any of its equity
securities (other than pursuant to an Excluded Registration) and with respect to
which a Shelf Registration and prospectus supplement are expressly being
utilized to effect such sale (clause (i) and (ii) are each referred to as a
“Piggyback Registration”), TERP shall give prompt written notice to each Holder
of Registrable Shares (which notice shall be given not less than twenty (20)
days prior to the anticipated filing date of TERP’s Registration Statement or
not less than ten (10) days in the case of a “bought deal” or “registered
direct” financing), which notice shall offer each such Holder the opportunity to
include any or all of its Registrable Shares in such Registration Statement or
prospectus supplement, as applicable, subject to the limitations contained in
Section 2.2.2 hereof. Each Holder who desires to have its Registrable Shares
included in such Registration Statement or prospectus supplement, as applicable,
shall so advise TERP in writing (stating the number of Registrable Shares
desired to be registered) within ten (10) days after the date of such notice
from TERP (or within one (1) Business Day in the case of a “block trade”
financing). Any Holder shall have the right to withdraw such Holder’s request
for inclusion of such Holder’s Registrable Shares in any Registration Statement
or prospectus supplement, as applicable, pursuant to this Section 2.2.1 by
giving written notice to TERP of such withdrawal. Subject to Section 2.2.2
below, TERP shall include in such Registration Statement or prospectus
supplement, as applicable, all such Registrable Shares so requested to be
included therein; provided, however, that TERP may at any time withdraw or cease
proceeding with any such registration or sale if it shall at the same time
withdraw or cease proceeding with the registration or sale of all other equity
securities originally proposed to be registered or sold.
 
2.2.2   Priority on Piggyback Registrations
 

 
(a)
If a Piggyback Registration is an underwritten offering, and if the managing
underwriter advises TERP that the inclusion of Registrable Shares requested to
be included in a Registration Statement or prospectus supplement, as applicable,
would cause an Adverse Effect, TERP shall only be required to include such
number of Registrable Shares in such Registration Statement or prospectus
supplement, as applicable, as such underwriter advises would not cause an
Adverse Effect, with priority given as follows: (i) first, the securities TERP
proposes to sell, (ii) second, the Registrable Shares requested to be included
in such Registration Statement or prospectus supplement and (iii) third, any
other securities requested to be included in such Registration Statement or
prospectus supplement, pro rata among the holders of such other securities. If
as a result of the provisions of this Section 2.2.2(a) any Holder shall not be
entitled to include all Registrable Shares in a registration or prospectus
supplement that such Holder has requested to be so included, such Holder may
withdraw such Holder’s request to include Registrable Shares in such
Registration Statement or prospectus supplement, as applicable.

 
7

--------------------------------------------------------------------------------





 

 
(b)
No Holder may participate in any Registration Statement or prospectus
supplement, as applicable, in respect of a Piggyback Registration hereunder
unless such Holder (i) agrees to sell such Holder’s Registrable Shares on the
basis provided in any underwriting arrangements approved by TERP and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents, each in customary form, reasonably
required under the terms of such underwriting arrangements; provided, however,
that no such Holder shall be required to make any representations or warranties
in connection with any such registration other than representations and
warranties as to (x) such Holder’s ownership of Registrable Shares to be sold or
transferred free and clear of all liens, claims, and encumbrances, (y) such
Holder’s power and authority to effect such transfer, and (z) such matters
pertaining to compliance with applicable U.S. Securities Laws as may be
reasonably requested; provided, further, however, that the obligation of such
Holder to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among such Holders selling Registrable Shares,
and the liability of each such Holder will be in proportion to, and provided,
further, that such liability will be limited to, the net amount received by such
Holder from the sale of his or its Registrable Shares pursuant to such
registration or prospectus supplement.

 

 
2.3
Short-Form Filings

 
SEC Form S-3. TERP shall use its commercially reasonable efforts to cause Demand
Registrations to be registered on Form S-3 (or any successor form), and if TERP
is not then eligible under the U.S. Securities Laws to use Form S-3, Demand
Registrations shall be registered on the form, if any, for which TERP then
qualifies. TERP shall use its commercially reasonable efforts to become eligible
to use Form S-3 and, after becoming eligible to use Form S-3, shall use its
commercially reasonable efforts to remain so eligible.
 

 
2.4
Holdback Agreements

 

 
(a)
To the extent requested by the underwriters managing the applicable public
offering, TERP shall not effect any public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities, during the seven (7) days prior to and during the ninety
(90) day period beginning on the Effective Date of a Demand Registration (other
than a Shelf Registration) or a Piggyback Registration, except pursuant to
registrations on Form S-8 or any successor form or registrations to effect the
acquisition of, or combination with, another Person.

 

 
(b)
To the extent requested by the underwriters managing the applicable public
offering, if any Holders of Registrable Shares notify TERP in writing that they
intend to effect an underwritten sale of Shares on a specified date registered
pursuant to a Shelf Registration pursuant to Article 2 hereof, TERP shall not
effect any public sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for its equity
securities, during the seven (7) days prior to and during the ninety (90) day
period beginning on the date specified in such notice, except pursuant to
registrations on Form S-8 or any successor form or registrations to effect the
acquisition of, or combination with, another Person.

 

 
(c)
Provided TERP has complied with Section 2.2, each Holder agrees, in the event of
an underwritten offering by TERP (whether for the account of TERP or otherwise),
not to offer, sell, contract to sell or otherwise dispose of any Registrable
Shares, or any securities convertible into or exchangeable or exercisable for
such securities, including any sale pursuant to Rule 144 under the U.S.
Securities Act (except as part of such underwritten offering), during the seven
(7) days prior to, and during the ninety (90)-day period (or such lesser period
as the lead or managing underwriters may require) beginning on, the Effective
Date for such underwritten offering (or, in the case of an offering pursuant to
an effective Shelf Registration the pricing date for such underwritten
offering).

 
2.5          Registration Procedures
 
Whenever any Holder has requested that any Registrable Shares be registered
pursuant to this Agreement, TERP will use its commercially reasonable efforts to
effect the registration and the sale of such Registrable Shares in accordance
with the intended method of disposition thereof as promptly as is practicable,
and pursuant thereto TERP will as expeditiously as possible:
 

 
(a)
prepare and file, pursuant to Section 2.1.1(b) with respect to any Demand
Registration, subject to Section 2.3, a Registration Statement with respect to
such Registrable Shares and use its commercially

 
8

--------------------------------------------------------------------------------



 
 
reasonable efforts to cause such Registration Statement to become Effective;
provided that as far in advance as practicable before filing such Registration
Statement or any amendment or supplement thereto, TERP will furnish to the
selling Holders copies of reasonably complete drafts of all such documents
prepared to be filed (including exhibits), and any such Holder shall have the
opportunity to object to any information contained therein and TERP will give
reasonable consideration to and discuss with such Holder in good faith any
corrections reasonably requested by such Holder with respect to such information
prior to filing any such Registration Statement or any amendment or supplement
thereto;

 

 
(b)
except in the case of a Shelf Registration, prepare and file with the SEC such
amendments, post-effective amendments and supplements to such Registration
Statement as may be necessary to keep such Registration Statement effective for
a period of not less than one hundred-twenty (120) days (or such lesser period
as is necessary for the underwriters in an underwritten offering to sell unsold
allotments) and comply with the provisions of the applicable U.S. Securities
Laws with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement;

 

 
(c)
in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such Registration Statement as may be necessary to
keep such Registration Statement effective and to comply with the provisions of
the applicable U.S. Securities Laws with respect to the disposition of all
Registrable Shares subject thereto for a period ending on the earlier of (i)
twenty four (24) months after the Effective Date and (ii) the date on which all
the Registrable Shares subject thereto have been sold pursuant to such
Registration Statement;

 

 
(d)
furnish to each seller of Registrable Shares and the underwriters of the
securities being registered such number of copies of such Registration
Statement, each amendment and supplement thereto, any documents incorporated by
reference therein and such other documents as such seller or underwriters may
reasonably request in order to facilitate the disposition of the Registrable
Shares owned by such seller or the sale of such securities by such underwriters
(it being understood that, subject to Section 2.6 and the requirements of the
applicable U.S. Securities Laws, TERP consents to the use of the Registration
Statement and any amendment or supplement thereto by each seller and the
underwriters in connection with the offering and sale of the Registrable Shares
covered by the Registration Statement);

 

 
(e)
use its commercially reasonable efforts to register or qualify such Registrable
Shares under such other securities or blue sky laws of such jurisdictions as the
managing underwriter reasonably requests (or, in the event the Registration
Statement does not relate to an underwritten offering, as the holders of a
majority of such Registrable Shares may reasonably request); use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period in which such Registration
Statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each seller to
consummate the disposition of the Registrable Shares owned by such seller in
such jurisdictions (provided, however, that TERP will not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (ii) subject itself
to taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction);

 

 
(f)
promptly notify each seller and each underwriter and (if requested by any such
Person) confirm such notice in writing (i) when any supplement or amendment to
the Registration Statement has been filed following the Effective Date, and when
the same has become effective, (ii) of the issuance by any state securities or
other regulatory authority of any order suspending the qualification or
exemption from qualification of any of the Registrable Shares under state
securities or “blue sky” laws or the initiation of any proceedings for that
purpose, and (iii) of the happening of any event which makes untrue any
statement of a material fact in the Registration Statement or which requires the
making of any changes in such Registration Statement or documents so that they
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, as promptly as practicable thereafter, prepare and
file with the SEC and furnish a supplement or amendment to such Registration
Statement so that, as thereafter

 
9
 

--------------------------------------------------------------------------------



 
 
deliverable to the purchasers of such Registrable Shares, such Registration
Statement will not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

 
(g)
permit any selling Holder, which in such Holder’s sole and exclusive judgment,
might reasonably be deemed to be an underwriter or a controlling person of TERP,
to participate in the preparation of such registration or comparable statement
and to give reasonable consideration to and discuss with such Holder in good
faith the insertion therein of material, furnished to TERP in writing, which in
the reasonable judgment of such Holder and its counsel should be included in
such registration or comparable statement;

 

 
(h)
use its commercially reasonable efforts to make available members of management,
as selected by the Holders of a majority of the Registrable Shares included in
such registration, for such assistance in the selling effort relating to the
Registrable Shares covered by such registration as may be reasonably requested
by such Holders, including, but not limited to, the participation of such
members of TERP’s management in road show presentations;

 

 
(i)
otherwise use its commercially reasonable efforts to comply with all applicable
U.S. Securities Laws, and make generally available to TERP’s security holders an
earnings statement satisfying the provisions of Section 11(a) of the U.S.
Securities Act as soon as reasonably practicable, but in no event later than
sixty (60) days after the end of the twelve (12) month period, beginning with
the first day of TERP’s first fiscal quarter commencing after the Effective
Date, which earnings statement shall cover said twelve (12) month period, and
which requirement will be deemed to be satisfied if TERP timely files complete
and accurate information on Forms 10-K and 8-K under the U.S. Exchange Act which
otherwise complies with Rule 158 under the U.S. Securities Act;

 

 
(j)
if requested by the managing underwriter or any seller promptly consider and
discuss with such Holder in good faith incorporating in a prospectus supplement
or post-effective amendment such information as the managing underwriter or any
seller reasonably requests to be included therein, including, without
limitation, with respect to the Registrable Shares being sold by such seller,
the purchase price being paid therefor by the underwriters and with respect to
any other terms of the underwritten offering of the Registrable Shares to be
sold in such offering, and promptly make all required filings of any such
prospectus supplement or post-effective amendment so incorporated;

 

 
(k)
as promptly as practicable after filing of any document which is incorporated by
reference into the Registration Statement (in the form in which it was
incorporated), deliver a copy of each such document to each seller;

 

 
(l)
if any securities are to be evidenced by certificates, cooperate with the
sellers and the managing underwriter to facilitate the timely preparation and
delivery of certificates (which shall not bear any restrictive legends unless
required under applicable law) representing securities sold under any
Registration Statement and enable such securities to be in such denominations
and registered in such names as the managing underwriter or such sellers may
request and keep available and make available to TERP’s transfer agent prior to
the Effective Date a supply of such certificates;

 

 
(m)
subject to the receipt, if reasonably requested by TERP, of confidentiality
agreements in customary form and subject to customary exceptions, promptly make
available for inspection by any seller, any underwriter participating in any
disposition pursuant to any Registration Statement and any attorney, accountant
or other agent or representative retained by any such seller or underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of TERP (collectively, the “Records”), as
shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause TERP’s officers, directors and employees to supply all
information requested by any such Inspector in connection with such Registration
Statement; provided, however, that, (i) unless the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in the Registration
Statement or the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, TERP shall not be required
to provide any information under this subparagraph (m) if TERP believes, after
consultation with counsel for TERP, that to do so would cause TERP to forfeit an
attorney-client privilege that was applicable to such

 
10
 

--------------------------------------------------------------------------------



 
 
information and (ii) each Holder of Registrable Shares agrees that it will, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to TERP and allow TERP, at its expense, to undertake
appropriate action and to prevent disclosure of the Records deemed confidential;

 

 
(n)
use commercially reasonable efforts to have counsel to TERP or TERP’s
independent auditor, as applicable, furnish to each seller and underwriter a
signed counterpart of (i) an opinion or opinions of counsel to TERP and (ii) a
comfort letter or comfort letters from TERP’s independent auditors, addressed to
the underwriters, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
managing underwriter reasonably requests;

 

 
(o)
use commercially reasonable efforts to cause the Registrable Shares included in
any Registration Statement to be listed on The NASDAQ Stock Market LLC or such
other primary securities exchange on which the Shares (or, if the Registrable
Shares are not Shares, such other securities that form the Registrable Shares)
may be primarily listed;

 

 
(p)
provide a transfer agent and registrar for all Registrable Shares registered
hereunder;

 

 
(q)
cooperate with each seller and each underwriter participating in the disposition
of such Registrable Shares and their respective counsel in connection with any
filings required to be made with FINRA;

 

 
(r)
during the period when a prospectus is required to be delivered under the
applicable U.S. Securities Laws, promptly file all documents required to be
filed with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the U.S.
Exchange Act;

 

 
(s)
notify each seller of Registrable Shares promptly of any request by the SEC for
the amending or supplementing of such Registration Statement or for additional
information;

 

 
(t)
enter into such agreements (including underwriting agreements in the managing
underwriter’s customary form) as are customary in connection with an
underwritten registration; and

 

 
(u)
advise each seller of such Registrable Shares, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance of any stop order or ruling
by the SEC suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its commercially reasonable efforts to prevent the issuance of any stop order or
to obtain its withdrawal at the earliest practicable moment if such stop order
should be issued.

 

 
2.6
Suspension of Dispositions



Each Holder agrees by acquisition of any Registrable Shares that, upon receipt
of any notice (a “Suspension Notice”) from TERP of the happening of any event of
the kind described in Section 2.5(f)(iii) such Holder will forthwith discontinue
disposition of Registrable Shares until such Holder’s receipt of the copies of
the supplemented or amended prospectus, or until it is advised in writing (the
“Advice”) by TERP that the use of the Registration Statement may be resumed, and
has received copies of any additional or supplemental filings which are
incorporated by reference in the Registration Statement and, if so directed by
TERP, such Holder will deliver to TERP all copies, other than permanent file
copies then in such Holder’s possession, of the Registration Statement covering
such Registrable Shares current at the time of receipt of such notice. In the
event TERP shall give any such notice, the time period regarding the
effectiveness of Registration Statements set forth in Sections 2.5(b) and 2.5(c)
hereof shall be extended by the number of days during the period from and
including the date of the giving of the Suspension Notice to and including the
date when each seller of Registrable Shares covered by such Registration
Statement shall have received the copies of the supplemented or amended
prospectus or the Advice. TERP shall use its commercially reasonable efforts and
take such actions as are reasonably necessary to render the Advice as promptly
as practicable.
 

 
2.7
Registration Expenses

 
All fees and expenses incident to any registration including, without
limitation, TERP’s performance of or compliance with this Article 2, all
registration and filing fees, all fees and expenses associated with filings
required to be made with FINRA (including, if applicable, the reasonable fees
and expenses of any “qualified independent underwriter” as such term is defined
in Schedule E of the By-Laws of FINRA, and of its counsel),
 
11
 

--------------------------------------------------------------------------------



as may be required by the rules and regulations of FINRA, fees and expenses of
compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Shares), rating agency fees, printing expenses (including expenses
of printing certificates for the Registrable Shares and of printing
prospectuses), messenger and delivery expenses, the fees and expenses incurred
in connection with any listing or quotation of the Registrable Shares, fees and
expenses of counsel for TERP and its independent auditors (including the
expenses of any special audit or “cold comfort” letters required by or incident
to such performance), the fees and expenses of any special experts retained by
TERP in connection with such registration, and the fees and expenses of other
persons retained by TERP, will be borne by TERP (unless paid by a security
holder that is not a Holder for whose account the registration is being
effected) whether or not any Registration Statement becomes Effective; provided,
however, that any underwriting discounts, commissions, or fees attributable to
the sale of the Registrable Shares will be borne by the Holders pro rata on the
basis of the number of Shares so registered and the fees and expenses of any
counsel, accountants, or other persons retained or employed by any Holder will
be borne by such Holder.
 

 
2.8
Indemnification

 
2.8.1   TERP agrees to indemnify and reimburse, to the fullest extent permitted
by law, each seller of Registrable Shares and their Affiliates, and each of
their employees, advisors, agents, representatives, partners, officers, and
directors and each Person who Controls such seller or Affiliate and any agent or
investment advisor thereof or thereto (collectively, the “Seller Affiliates”)
(i) against any and all losses, claims, damages, liabilities, and expenses,
joint or several (including, without limitation, reasonable attorneys’ fees and
disbursements except as limited by Section 2.8.3) resulting from any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement or any amendment thereof or supplement thereto (or any documents
incorporated therein by reference) or contained in any “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act), or
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) against
any violation or alleged violation by TERP of the U.S. Securities Act, the U.S.
Exchange Act, any state securities law or any rule or regulation promulgated
under the U.S. Securities Act, the U.S. Exchange Act or any U.S. Securities Law
and relating to action or inaction required of TERP in connection with
registration or qualification thereunder or compliance therewith, (iii) against
any and all loss, liability, claim, damage, and expense whatsoever, as incurred,
to the extent of the aggregate amount paid in settlement of any litigation or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon, arising out of, related to or
resulting from any such untrue statement or omission or alleged untrue statement
or omission, and (iv) against any and all costs and expenses (including
reasonable fees and disbursements of counsel) as may be reasonably incurred in
investigating, preparing, or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever based upon, arising out of, related to or resulting from
any such untrue statement or omission or alleged untrue statement or omission,
or violation of the U.S. Securities Laws, to the extent that any such expense or
cost is not paid under subparagraph (i), (ii) or (iii) above; except insofar as
any such statements are made in reliance upon and in conformity with information
furnished in writing to TERP by such seller or any Seller Affiliate for use
therein or arise from such seller’s or any Seller Affiliate’s failure to deliver
a copy of the Registration Statement or any amendments or supplements thereto
after TERP has furnished such seller or Seller Affiliate with a sufficient
number of copies of the same.
 
2.8.2   In connection with any Registration Statement in which a seller of
Registrable Shares is participating, each such seller shall furnish to TERP in
writing such information as TERP reasonably requests for use in connection with
any such Registration Statement and, to the fullest extent permitted by law,
will indemnify and reimburse TERP and its Affiliates and each of their
employees, advisors, agents, representatives, partners, officers and directors
and each Person who Controls TERP (excluding such Seller or any Seller
Affiliate) and any agent or investment advisor thereof or thereto against any
and all losses, claims, damages, liabilities, and expenses, joint or several
(including, without limitation, reasonable attorneys’ fees and disbursements
except as limited by Section 2.8.3) resulting from any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof or supplement thereto (or any documents
incorporated therein by reference) or contained in any “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act), or
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the
 
12
 

--------------------------------------------------------------------------------



statements therein not misleading, but only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission is
contained in any information furnished in writing by such seller or any of its
Seller Affiliates expressly for use in such Registration Statement or any
amendment thereof or supplement thereto; provided that the obligation to
indemnify will be several, not joint and several, among such sellers of
Registrable Shares, and the liability of each such seller of Registrable Shares
will be in proportion to, and will be limited to, the net amount received by
such seller from the sale of Registrable Shares pursuant to such Registration
Statement; provided, however, that such seller of Registrable Shares shall not
be liable in any such case to the extent that prior to the filing of any such
Registration Statement or amendment thereof or supplement thereto, such seller
has furnished in writing to TERP information which corrected or made not
misleading information previously furnished to TERP.
 
2.8.3   Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person) and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (x) the
indemnifying party has agreed to pay such fees or expenses, (y) the indemnifying
party shall have failed to assume the defense of such claim and employ counsel
reasonably satisfactory to such person, or (z) such counsel has been retained
due to a conflict as described below. If such defense is not assumed by the
indemnifying party as permitted hereunder, the indemnifying party will not be
subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld or
delayed). If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party shall not settle or otherwise
compromise the applicable claim unless (1) such settlement or compromise
contains a full and unconditional release of the indemnified party without any
admission of liability on the part of such indemnified party or (2) the
indemnified party otherwise consents in writing. An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim (together with
appropriate local counsel), unless in the reasonable judgment of any indemnified
party, a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and
disbursements of such additional counsel or counsels.
 
2.8.4   Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.8.1 or Section 2.8.2 are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities, or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
liabilities, or expenses (or actions in respect thereof) in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in the losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.8.4 were determined by pro
rata allocation (even if the Holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 2.8.4. The amount paid or payable by an indemnified party as a result of
the losses, claims, damages, liabilities, or expenses (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or, except as provided in Section 2.8.3, defending any such action
or claim. Notwithstanding the provisions of this Section 2.8.4, no Holder shall
be required to contribute an amount
 
13
 

--------------------------------------------------------------------------------



greater than the dollar amount by which the net proceeds received by such Holder
with respect to the sale of any Registrable Shares exceeds the amount of damages
which such Holder has otherwise been required to pay by reason of any and all
untrue or alleged untrue statements of material fact or omissions or alleged
omissions of material fact made in any Registration Statement, or any amendment
thereof or supplement thereto related to such sale of Registrable Shares. No
person guilty of fraudulent misrepresentation shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. The
Holders’ obligations in this Section 2.8.4 to contribute shall be several in
proportion to the amount of Registrable Shares registered by them and not joint.
 
2.8.5   If indemnification is available under this Section 2.8, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
Section 2.8.1 and Section 2.8.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in Section 2.8.4 subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.8.2.
 
2.8.6   The indemnification and contribution provided for under this Agreement
will (i) remain in full force and effect regardless of any investigation made by
or on behalf of the indemnified party or any officer, director, or controlling
Person of such indemnified party and (ii) will survive the transfer of
securities and the termination of this Agreement.
 

 
2.9
Transfer of Registration Rights

 
The rights of each Holder under this Agreement may, in the Holder’s discretion,
be assigned, in whole or in part, to any direct or indirect transferee of all or
any portion of such Holder’s Registrable Shares who agrees in writing to be
subject to and bound by all the terms and conditions of this Agreement. For
clarity, in the case of a transfer of less than all of such Holder’s Registrable
Shares, no such assignment will limit or otherwise impair the transferor’s
rights under this Agreement. The Holder shall provide TERP with written notice
promptly after such assignment stating the name and address of the assignee and
identifying the Shares as to which the rights under this Agreement are being
assigned; provided that failure to provide such written notice shall not affect
the validity of such assignment.
 

 
2.10
Current Public Information

 
TERP will use commercially reasonable efforts to file the reports required to be
filed by it under applicable U.S. Securities Laws (or, if TERP is not required
to file such reports, will, upon the request of the Holders, make publicly
available other information) and will take such further action as any of the
Holders may reasonably request, all to the extent required from time to time to
enable the Holders to sell Shares without registration under, and subject to the
limitations of, applicable U.S. Securities Laws. Upon the reasonable request of
any Holder, TERP will deliver to such parties a written statement as to whether
it has complied with such requirements and will, at its expense, forthwith upon
the request of any such Holder, deliver to such Holder a certificate, signed by
an officer, stating (i) TERP’s name, address and telephone number (including
area code), (ii) TERP’s Internal Revenue Service identification number, (iii)
TERP’s SEC file number, (iv) the number of Shares outstanding as shown by the
most recent report or statement published by TERP, and (v) whether TERP has
filed the reports required to be filed under the U.S. Exchange Act for a period
or at least ninety (90) days prior to the date of such certificate and in
addition has filed the most recent annual report required to be filed
thereunder.
 

 
2.11
Preservation of Rights

 
TERP will not directly or indirectly (i) grant any registration rights to third
parties which are more favorable than or inconsistent with the rights granted
hereunder or (ii) enter into any agreement, take any action, or permit any
change to occur, with respect to its securities that violates, conflicts with or
subordinates the rights expressly granted to the Holders in this Agreement.
 
ARTICLE 3
 
TERMINATION
 

 
3.1
Termination

 
The Holders may exercise the registration rights granted hereunder in such
manner and proportions as they shall agree among themselves. The registration
rights hereunder shall cease to apply to any particular Registrable
 
14
 

--------------------------------------------------------------------------------



Share when: (i) a Registration Statement with respect to the sale of such Shares
(or other securities) shall have become Effective and such Shares shall have
been disposed of in accordance with such Registration Statement; (ii) such
Shares (or other securities) shall have been sold to the public pursuant to an
exemption under applicable U.S. Securities Laws; (iii) such Shares (or other
securities) shall have been otherwise transferred, new certificates for them not
bearing a legend restricting further transfer, if applicable, shall have been
delivered by TERP, and subsequent public distribution of them shall not require
registration under applicable U.S. Securities Laws; (iv) such Shares (or other
securities) shall have ceased to be outstanding, (v) such Registrable Shares are
eligible for sale pursuant to Rule 144(b)(1) (without the requirement for TERP
to be in compliance with the current public information required under Rule 144)
under the U.S. Securities Act (or any successor provision) or (vi) such Shares
(or other securities) shall have been transferred in a transaction in which
rights under this Agreement are not assigned in accordance with Section 2.9.
TERP shall promptly upon the request of any Holder furnish to such Holder
evidence of the number of Registrable Shares then outstanding.
 
ARTICLE 4
 
MISCELLANEOUS
 

 
4.1
Enurement

 
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
 

 
4.2
Notices

 
Any notice, request, instruction or other document to be given hereunder by any
party hereto to the others shall be in writing and delivered personally or sent
by registered or certified mail, postage prepaid, overnight courier or email:
 
if to Brookfield:
 
c/o Brookfield Asset Management Inc.
181 Bay Street, Suite 300
Toronto, Ontario M5J 2T3
 

Attention:
General Counsel
Jennifer Mazin

Facsimile:
+1 416 365 9642

E-mail:
jennifer.mazin@brookfield.com

 
if to TERP:
 
TerraForm Power, Inc.
7550 Wisconsin Ave.
Bethesda, MD 20814

Attention:
General Counsel

 
Andrea Rocheleau

Fax number:           +1 240 264 8100           

E-mail:
andrea.rocheleau@brookfieldrenewable.com

 
or to such other persons or addresses as may be designated in writing by the
party hereto to receive such notice as provided above. Any notice, request,
instruction or other document given as provided above shall be deemed given to
the receiving party upon actual receipt, if delivered personally; three (3)
business days after deposit in the mail, if sent by registered or certified
mail; on the next business day after deposit with an overnight courier, if sent
by an overnight courier; when sent by email if sent by email.
 

 
4.3
Authority

 
Each of the parties hereto represents to the other that (i) it has the corporate
or partnership power and authority to execute, deliver and perform this
Agreement, (ii) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate or partnership action and no
such further
 
15
 

--------------------------------------------------------------------------------



action is required, (iii) it has duly and validly executed and delivered this
Agreement, and (iv) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.
 

 
4.4
Further Assurances

 
Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use commercially
reasonable efforts and take all such steps as may be reasonably within its power
to implement to their full extent the provisions of this Agreement.
 

 
4.5
Counterparts

 
This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.
 
[NEXT PAGE IS SIGNATURE PAGE]
 
16
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.
 
 
TERRAFORM POWER, INC.
 
 
 
 
 
By:
/s/ Sebastian Deschler
 
 
Name:
Sebastian Deschler
 
 
Title:
Senior Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ORION US HOLDINGS 1 L.P.
 
 
 
 
 
By:
/s/ Julian Deschatelets 
 
 
Name:
Julian Deschatelets
 
 
Title:
Senior Vice President



17

--------------------------------------------------------------------------------
